OPINION
{¶ 1} Defendant Christine Wright appeals a judgment of the Coshocton Municipal Court entered in favor of plaintiff-appellee Michael Cramblett in his forcible entry and detainer action. Appellant assigns three errors to the trial court:
 {¶ 2} "I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN FINDING THAT THE PREMISES IN WHICH THE DEFENDANT-APPELLANT'S MANUFACTURED HOME IS LOCATED IS NOT A MANUFACTURED HOME PARK AND APPELLEE IS NOT REQUIRED TO COMPLY WITH STATUTE R.C. 3733.01 THROUGH 3733.20.
 {¶ 3} "II. THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT FAILED TO DISMISS THE EVICTION ACTION WHEN THE LANDLORD HAS NOT GIVEN A PROPER NOTICE AND HAS ACCEPTED $150.00 PER MONTH FROM THE TENANT.
 {¶ 4} "III. THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN FAILING TO DISMISS THE EVICTION SINCE IT IS A RETALIATORY ACTION."
 {¶ 5} Appellant only appeals the eviction portion of the action.
 {¶ 6} In Coshocton Metropolitan Housing v. Dockery (July 5, 2000), Coshocton Appellate No. 99CA24, this court found where an appellant does not secure a stay of execution and has vacated the premises, the appeal from an eviction order is moot.
 {¶ 7} When this matter was appealed, appellant sought a stay of execution. The trial court initially overruled the motion for stay, but this court remanded the case to the trial court to set forth its reasons. On November 10, 2004, the trial court entered a judgment finding the appellant no longer lived at the property, and thus a stay was inappropriate.
 {¶ 8} Each of the assignments of error is overruled as moot.
 {¶ 9} For the foregoing reasons, the judgment of the Coshocton Municipal Court is affirmed.
By Gwin, P.J., Farmer, J., and Wise, J., concur.
                               JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Coshocton Municipal Court is affirmed. Costs to appellant.